Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29, Line 2 recites “third operative step”. This should read -- third operative step. --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, Lines 5-6 recite “forming a hub on the heated semi-finished product…for producing a first preform having an upper geometric element”. However, it is unclear if this upper geometric element is referring to the hub. Or is this upper 
Claim 11, Lines 8-10 recite “forming a bell on the heated first preform…for producing a second preform having the upper geometric element and at least one lower geometric element”. However, it is unclear if this at least one lower geometric element is referring to the bell. Or is this at least one lower geometric element in addition to the bell? According to the specification and figs 4-5, the bell (14) is also the at least one lower geometric element (14). For examination purposes, the examiner will interpret the at least one lower geometric element as referring to the bell.
Claim 19, Lines 2-3 recite “steel material which, in a tempered state, has a hardness of at least 50 HRC. However, this is not positively reciting an active step of hardening. Therefore it is unclear if the claims require a step of hardening to achieve 50 HRC or if the steel material originally has a hardness of 50 HRC. For examination purposes, the examiner will interpret this as required a step of hardening to 50 HRC during or after the forming process.
Claim 20, Line 2 recites “boundary hardening is carried out on the formed body at least in regions”. However, claim 11 recites “heating the semi-finished product at least in regions”, “heating the first preform at least in regions” and “heating the second preform at least in regions”. It is unclear if the regions of claim 20 are referring to any combination of regions recited in claim 11? Or are they separate regions? The confusion is caused by using the same phrase: “at least in regions”.
Claim 28, Line 2 recites “profiling step performed at least in regions in one of the lower geometric element or the bell”. However, claim 11 recites “heating the second preform at least in regions”. Given the second preform contains the bell and/or lower geometric element, it is unclear if the profiled regions recited in claim 28 are referring to the heated regions recited in claim 11. Or are these regions in claim 28 in addition to the regions in claim 11.
Claim 28, Line 2 recites “the lower geometric element”. However, Claim 11 recites at least one lower geometric element. Therefore it is unclear if the at least one geometric is intended to be further defined as singular or if claim 28 is intended to refer back to the at least one geometric element.
Claim 28, line 2 recites “the lower geometric element or the bell”. However, according to the specification and the drawings, the lower geometric element (14) is the bell (14). Therefore, it is unclear how there can be an option of the lower geometric element or the bell. For examination purposes, the examiner will interpret the bell and lower geometric element as the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18, 21, 25, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govert et al (hereinafter ‘Govert’) (US 2016/0089708).
Regarding Claim 11, Govert discloses a method for producing a formed body (12), the method comprising the steps of: providing a preformed semi-finished product (4) made of a steel material (¶25, Line 3); heating the semi-finished product (4) at least in regions to a first temperature (¶15, Lines 1-5); forming a hub (4C) on the heated semi-finished product in a first operative step by roller spinning (5) (¶15, Lines 8-10), for producing a first preform having the hub (4C); heating the first preform (4) at least in regions to a second temperature (¶15, Lines 1-5); forming a bell (4A) on the heated first preform (4) in a second operative step by roller spinning (5) (¶15, Lines 8-10), for producing a second preform (4) having the hub (4C) and the bell (4A); heating the second preform (4) at least in regions to a third temperature (¶15, Lines 1-11); and profiling the heated second preform (4) for producing the formed body (12) in a third operative step (Fig 4). (Note 1, ¶15 explains the three operative steps are carried out at hot forming temperatures meaning the semi-finished part, the first preform and the second preform are constantly heated) (Note 2, ¶37 explains the blank 4 in Fig 3 can be formed by roller 5 and divides the blank into 3 sections: 4A, 4B and 4C and then further explains the operations can take place in any order. Therefore the examiner is 
Regarding Claim 12, Govert further discloses the first temperature and the second temperature is between 200°C and 700°C (¶15, Lines 1-5).
Regarding Claim 13, Govert further discloses the third temperature is between 400°C and 1000°C (¶15, Lines 1-11).
Regarding Claim 14, Govert further discloses actively controlling temperature during forming the hub (4C) on the heated semi-finished product (4) in the first operative step and during forming the bell (4A) on the heated first preform (4) in the second operative step (¶15, Lines 7-11 describe heating during the formation of the hub and bell).
Regarding Claim 15, Govert further discloses the steps of forming the hub (4C) on the heated semi-finished product (4), forming the bell (4A) on the heated first preform (4), and profiling the heated second preform (4) are each performed in a plurality of operative steps (Fig 3 shows the formation of hub and then the bell while Fig 4 shows the profiling step).
Regarding Claim 16, Govert further discloses the formed body (12) is formed as a joint journal or axle journal (¶3, Lines 1-5).
Regarding Claim 17
Regarding Claim 18, Govert further discloses the heating the semi-finished product (4), heating the first preform (4), and heating the second preform (4) are performed in an inductive manner (¶15, Lines 1-5).
Regarding Claim 21, Govert further discloses the preformed semi-finished product (4) is circular (Fig 3 shows this having a circular shape).
Regarding Claim 25, Govert further discloses the first temperature and the second temperature is between 250°C and 580°C (¶15, Lines 1-5).
Regarding Claim 26, Govert further discloses the third temperature is between 480°C and 950°C (¶15, Lines 1-11).
Regarding Claim 28, Govert further discloses the profiling step (Fig 4) is performed at least in regions in bell (4A) of the second preform (4) (Fig 4 shows the profiling step occurring on the bell).
Regarding Claim 29, Govert further discloses the profiling step results in a configuration of at least one raceway and/or ball races in the third operative step (Fig 4) (Col 15, Lines 7-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Govert in view of Yamada (US 9,291,207).
Regarding Claim 19, Govert further discloses the steel material comprises hardening-capable steel material (Note, the examiner is interpreting any steel including the steel disclosed by Govert to be capable of hardening).
While Govert discloses hardening the formed body (12) having ball/roller tracks after the profiling step (¶15, Lines 9-15), Govert does not disclose tempering to a hardness of 50 HRC.
However, in the same field of endeavor, Yamada teaches a similar formed body (Fig 3) having similar ball/roller tracks where the track chamfers (13) and track grooves (11) are tempered to a hardness of at least 56 HRC (Col 6, Lines 60-67) for the purpose of improving the life of the balls used with the formed body (Col 6, Lines 48-52).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the hardening step of Govert to include tempering the ball/roller tracks to a hardness of at least 50 HRC, as taught by 
Regarding Claim 20, Govert further discloses hardening the formed body (12) (¶15, Lines 9-15).
While Govert discloses hardening the formed body having ball/roller tracks (¶15, Lines 9-15), Govert does not disclose boundary hardening at least in regions. 
However, in the same field of endeavor, Yamada teaches a similar formed body (Fig 3) having similar ball/roller tracks where the track chamfers (13) are hardened to 56-60 HRC (Col 7, Lines 12-17) and track grooves (11) are tempered to a hardness of 63 HRC (Col 7, Lines 6-8) for the purpose of improving the life of the balls used with the formed body (Col 5, Lines 7-14) (Note, given the applicant’s specification not having a clear definition of boundary hardening, the examiner is interpreting boundary hardening to be where one surface has a certain hardness, while an adjacent surface has a different hardness).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the hardening step of Govert to include boundary hardening between the track chamfers and track grooves of the ball/roller track, as taught by Yamada, in order to increase the life of the balls used with the formed body (Yamada: Col 5, Lines 7-14).
Regarding Claim 30, the combination further teaches the boundary hardening is carried out in an internal region of the bell (Govert: 4A) on the formed body (Govert: 12) .
Claims 11, 14, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat et al (hereinafter “Hodjat”) (US 5,947,853) in view of Huetter et al (hereinafter “Huetter”) and Fang (CN103624339A).
Regarding Claim 11, Hodjat discloses a method for producing a formed body (Fig 2), the method comprising the steps of: providing a preformed semi-finished product (52) made of a steel material (Col 2, Line 10); forming a hub (102) on the semi-finished product (52) in a first operative step by roller spinning (Figs 3-6), for producing a first preform (104) having the hub (102); forming a bell (48) on the first preform (104) in a second operative step by roller spinning (Figs 7-10), for producing a second preform (28) having the hub (102) and the bell (48); and profiling the second preform (28) for producing the formed body (Fig 2) in a third operative step (Col 3, Lines 22-27 describes a third step of rolling threads in a portion of the hub).
While Hodjat discloses roller spinning the semi-finished product (52) in a first operative step (Figs 3-6) and roller spinning the first preform (104) in the second operative step (Figs 7-10), Hodjat does not disclose heating of the semi-finished product or first preform to first or second temperatures in the first and second operative steps.
However, in the same field of endeavor, Huetter teaches of a similar roller spinning method which includes a mandrel (11) having an internal heating device (¶36, Lines 8-10) for the purpose of heating the workpiece and improving formability while roller spinning (¶27, Lines 7-9).

Further, while Hodjat discloses rolling threads on to the second preform (28) in the third operative step (Col 3, Lines 22-27), Hodjat does not disclose heating the second preform to a third temperature in the third operative step.
However, in the same field of endeavor, Fang teaches a method of rolling threads on a workpiece (Lines 27-28) which includes a step of heating the area where the threads are to be formed (Lines 73-75) for the purpose of improving thread consistency (Lines 97-98).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify Hodjat’s third operative step of rolling threads on the hub, to include a process of heating the hub, as taught by Fang, in order to improve the thread consistency (Fang: Lines 97-98).
Regarding Claim 14, the combination further teaches actively controlling temperature during forming the hub (Hodjat: 52) on the heated semi-finished product (Hodjat: 52) in the first operative step (Hodjat: Figs 3-6) and during forming the bell (Hodjat: 48) on the heated first preform (Hodjat: 104) in the second operative step 
Regarding Claim 22, Hodjat further discloses the first operative step (Figs 3-6) occurs in a first tool (58).
Regarding Claim 23, Hodjat further discloses the second operative step (Figs 7-10) occurs in a second tool (110).
Regarding Claim 24, Hodjat further discloses the third operative step (Fig 2) (Col 3, Lines 22-27 description of thread rolling) occurs in a third tool (Col 3, Lines 36-40 describe tooling not shown to prevent rotation during the thread rolling).
Regarding Claim 27, the combination further teaches the step of actively controlling temperature comprises actively controlling temperature in a first tool (Hodjat: 58) in which the first operative step occurs (Hodjat: Figs 3-6) and actively controlling temperature in a second tool (Hodjat: 110) in which the second operative step occurs (Hodjat: Figs 7-10) (Huetter: ¶36, Lines 8-10 describes the mandrel tools comprising internal heating devices which would actively control temperature during forming).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725